Citation Nr: 1615532	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include manic depression, schizophrenia, anxiety, and major depression.

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a left knee disability, to include patellar tendonopathy.

4.  Entitlement to service connection for right foot heel spur, claimed as foot pain.

5.  Entitlement to service connection for a disability manifested by pain in the hands and arms.

6.  Entitlement to service connection for reflex sympathetic dystrophy, lower extremities.

7.  Entitlement to service connection for a right ear disability, manifested by balance problems.

8.  Entitlement to service connection for headaches. 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to February 1987.  She also had service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for manic depression, reflex sympathetic dystrophy, a right foot disability, a lumbar spine disability, a left knee disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no objective showing or diagnosis of a disability manifested by pain in the hands and arms at any time during the rating period on appeal.

2.  There is no objective showing or diagnosis of a right ear disability or a disability manifested by having balance problems at any time during the rating period on appeal.




CONCLUSIONS OF LAW

1.  The criteria for service connection for pain in the hands and arms have not been met.  38 U.S.C.A. §§ 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right ear disability have not been met.  38 U.S.C.A. §§ 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through letters dated in October 2009 and January 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision on the issues adjudicated herein.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in October 2010 for her claim of service connection for a hand condition.  The VA examination is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that a VA examination was not provided in conjunction with the Veteran's claim of service connection for a right ear disability, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran has a right ear condition or a condition manifested by having balance problems.  As such, there is no duty to afford an examination in this case.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records are negative for complaints, treatment for, or a diagnosis of a right ear condition or a disability manifested by balance problems.  However, a record dated in February 1987 notes, in relevant part, treatment for possible cold weather injury of the hands.  

Post-service private treatment records dated in October 2003 indicate that the Veteran presented for treatment for complaints of dizziness after a fall in September 2003 causing injury to the left temporal aspect of the head.  On examination, there were no focal deficits.  

In correspondence dated in January 2010, the Veteran reported that she did not receive military medical treatment for her service in the Reserves from 1987 to 1994.

In a statement received in November 2009 from the appellant's friend, she reported having known the appellant for over 7 years and recalled when the Veteran began having problems with her health.  (Though the letter does not actually specify when these symptoms began.)  In pertinent part, she noted that the Veteran experienced backaches, pain in her legs and feet.  She mentioned that the Veteran could not stand for long periods of time and had difficulty walking, bending, and stooping.  She did not state whether the appellant suffered from a right ear condition or any condition involving the hands and arms.

In a November 2009 statement from the Veteran, she indicated that she constantly had back, leg and knee pain since service.  She did not mention any disability regarding the right ear or pain in the hands and arms.

The Veteran was afforded a VA examination in October 2010.  In relevant part, the examiner determined that there was no diagnosis for a right or left hand condition because there was no pathology to render a diagnosis.  

Analysis

Pain in the Hands and Arms

Based on the evidence, the Board finds that service connection is not warranted for pain in the hands and arms.  In this regard, the record does not indicate that the Veteran has a current disability manifested by hand and arm pain or demonstrate that such condition has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that she suffers from hand and arm pain.  However, pain alone, without a diagnosed or identifiable underlying malady does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for hand and arm pain have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection pain in the hands and arms must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right Ear Condition, Claimed as Balance Problems

Based on the evidence, the Board finds that service connection is not warranted for a right ear condition, claimed as balance problems.  In this regard, the record does not indicate that the Veteran has a current right ear disability or demonstrate that such condition has existed at any time since the filing of the claim.  Further, the evidence does not suggest that a disability manifested by having balance problems has been diagnosed during the pendency of the claim.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  To the extent that a right ear condition, claimed as off balance is associated with the appellant's headaches, such symptom will be considered in conjunction with the claim of service connection for headaches remanded herein.  As such, the criteria for establishing service connection for a right ear condition have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right ear condition must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





ORDER

Entitlement to service connection for pain in the hands and arms is denied.

Entitlement to service connection for a right ear disability, claimed as off balance, is denied.


REMAND

At the outset, the Board notes that in the Veteran's substantive appeal (VA form 9) received in December 2012, she reported additional private treatment for her mental health condition and her reflex sympathetic dystrophy.  On remand, outstanding treatment records should be obtained.  

The Veteran contends that her manic depression is due to military service.  The Board observes that in the August 1986 report of medical history at entrance into military service, the appellant reported a history of depression or excessive worry and nervous trouble.  The Veteran was provided a VA psychiatric examination in October 2010.  The examiner diagnosed manic depression, anxiety, paranoid schizophrenia, and major depression with psychotic features.  He determined that it was at least as likely as not that the Veteran's psychiatric condition was permanently worsened by military service.  He noted that the appellant described a frightening situation during basic training in 1986 where a fellow solider committed suicide.  The claimant reported that was the beginning of her unraveling.   The Board notes that the examiner's opinion that the Veteran's diagnosed psychiatric condition was aggravated by military service was based on a specific incident identified by the appellant.  However, there is no indication that efforts were made to verify the in-service incident.  On remand, the RO should attempt to verify the suicide of a fellow solider in 1986.  Moreover, for the sake of clarity the Board notes that, although the examiner used the phrase "aggravation" in fact there is no objective showing of a defect on enlistment and thus the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111.  There being no clear and unmistakable evidence to rebut this presumption, the correct standard is simply whether a psychiatric disorder was incurred in service.

With regard to the claim of service connection for headaches, service treatment records dated in September 1986 demonstrate that the Veteran presented with complaints of a soft spot in the top of the head and sharp pain in the front of the head which had persisted for 2 weeks.  She was referred to dermatology where diagnoses of alopecia and tinea were given.  However, it was determined that the diagnosis did not account for pain.  The Board notes that a VA examination has not been provided for the appellant's claim of service connection for headaches.  On remand, a VA examination and etiological opinion should be provided.  

As for the claim of service connection for a right foot disability, the Board notes that a foot condition was noted at the time of the August 1986 entrance examination.  Additionally, service treatment records dated in April 1987 reveal treatment for cold weather injury of the right foot.  The Veteran was afforded a VA examination in October 2010 at which time right foot heel spur was diagnosed.  The examiner determined that the condition was not related to military service and was due to a 2004 work related injury.  The examiner further noted that there was no injury during military service.  However, there is no indication that the examiner considered the foot disability noted at entrance to service or treatment for cold weather injury of the right foot during military service.  Therefore an additional VA examination must be provided on remand.

The Veteran contends that her current lumbar spine disability had its onset during military service.  A review of the appellant's service treatment records indicates that at the time of the August 1986 entrance examination, lumbar scoliosis was noted.  However, there was no treatment for or complaints of back pain during service.  The Veteran was afforded a VA examination in October 2010.  The examiner diagnosed degenerative arthritis of the lumbar spine and determined that the condition was less likely than not related to military service.  He opined that the early degenerative changes of the lumbar spine were more than likely due to age-related changes.  Additionally, there were no medical records documenting a spine condition during service.  However, the examiner failed to provide an opinion as to whether the current condition was related to, or represents a superimposed injury over the lumbar scoliosis noted at entrance into military service.  Thus, an additional VA examination and etiological opinion must be obtained.

Lastly, the Veteran contends that his current left knee disability is due to military service.  A service treatment record dated in September 1986 demonstrates treatment for left knee pain.  A diagnosis was not provided following evaluation and there was no additional treatment for left knee pain during active service.  Following examination of the left knee at the October 2010 VA examination, the examiner diagnosed left knee patellar tendonopathy.  He indicated that he could not provide an opinion as to whether the disability was related to military service without resort to mere speculation.  He determined that there was not enough detail in the medical records to connect the conditions with reasonable certainty.  While the examiner supported his inability to provide an opinion with a rationale, the Board notes finds that, based on the evidence that is available, an attempt should be made to state whether the current disorder is at least as likely as not due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical treatment for a psychiatric disorder and reflex sympathetic dystrophy, and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to her appeals.

2.  Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the in-service incident identified by the Veteran of a fellow solider committing suicide during basic training in 1986.  All efforts to obtain these records should be fully documented.  Additionally, a negative response should be provided if records are not available.

3.  Schedule the Veteran for a VA examination to determine the etiology of her headaches.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches are related to military service.

All opinions must be accompanied by a rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the complaints of head pain noted in services treatment records dated in September 1986 and the relationship, if any, to the current headache condition.

The examiner should also discuss private treatment records dated in October 2003 noting a slip and fall causing injury to the temporal aspect of the head with recurrent headaches and the relationship, if any, to the current headache condition.

The examiner must consider the lay statements of record.

4.  Schedule the Veteran for a VA examination to determine the etiology of her right foot disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all right foot disabilities found on examination and identified during the pendency of the claim.  For any diagnosed right foot disability, the examiner should provide an opinion to the following:

a.  Did any diagnosed right foot disability clearly and unmistakably preexist military service? 

b.  If so, whether any diagnosed right foot disability was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

c.  If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right foot disability had its onset during military service or is otherwise related to such service.

All opinions must be accompanied by a rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the foot condition noted at the time of the August 1986 military entrance examination and the treatment for right foot cold weather injury noted in the February 1987 service treatment record and the relationship, if any, to the diagnosed right foot condition(s).

The examiner must also discuss the 2004 work related right foot injury.

The examiner must consider the lay statements of record.

5.  Schedule the Veteran for a VA examination to determine the etiology of her lumbar spine disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all lumbar spine disabilities found on examination and identified during the pendency of the claim.  For any diagnosed lumbar spine disability, the examiner should provide an opinion to the following:

a.  Is any diagnosed lumbar spine condition a congenital defect or disease? [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).]

b.  For any diagnosed lumbar spine disability that is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability?

c.  For any lumbar disability that is a congenital disease, then state whether it is clear and unmistakable that the condition preexisted the Veteran's military service.

If so, is it clear and unmistakable that the preexisting lumbar spine disease was NOT aggravated (i.e., permanently worsened) during the Veteran's military.

d.  For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumber spine disability had its onset during Veteran's period of active military service?

All opinions must be accompanied by a rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the diagnosis of lumbar scoliosis noted at the time of the August 1986 military entrance examination and the relationship, if any, to the diagnosed lumbar spine disability.

The examiner must consider the lay statements of record.

6.  Schedule the Veteran for a VA examination to determine the etiology of her left knee disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all left knee disabilities found on examination and identified during the pendency of the claim.  For any diagnosed left knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability had its onset during military service or is otherwise related to such service.

All opinions must be accompanied by a rationale.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the September 1986 service treatment record noting treatment for left knee pain and the relationship, if any, to the diagnosed left knee condition(s).

The examiner must consider the lay statements of record.

7.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


